In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Queens County (S. Módica, J.), dated October 19, 2005, which, after a hearing, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The determination as to whether a respondent has committed acts constituting a cognizable family offense (see Family Ct Act § 832) is a factual issue for the Family Court to resolve (see Matter of King v Flowers, 13 AD3d 629 [2004]), and that determination is entitled to great weight on appeal unless clearly unsupported by the record (see Matter of Bongiorno v Bongiorno, 1 AD3d 511 [2003]). Here, the Family Court properly dismissed the petition upon finding that the petitioner failed to establish by a preponderance of the evidence that the respondent committed such acts upon determining that the respondent’s use of physical force against the petitioner was justified (see Penal Law § 35.15). We find no basis to disturb that determination. Miller, J.P., Luciano, Rivera and Spolzino, JJ., concur.